On the 28th day of February, 1931, the court entered its order making final a temporary injunction. Motion *Page 472 
for new trial was duly filed, and on the 14th day of March, 1931, the court overruled the same and the cause was filed herein April 24, 1931. On the 6th day of July, 1932, plaintiff in error filed brief herein, and the defendant in error has failed to file brief or to offer excuse for such failure.
The authorities appear to support the position of the plaintiff in error. The cause is reversed and remanded, with directions that the issue involved, i. e., as to who is entitled to possession of the land involved for the year concerned, be tried out.